OPINION — AG — EAST CENTRAL STATE COLLEGE COULD HAVE QUALIFIED AS BENEFICIARY UNDER TITLE I.P.L. 88-379, IF DESIGNATED BY THE LEGISLATURE AND APPROVED AS TO CAPABILITY BY THE SECRETARY. THE GOVERNOR COULD HAVE NOT DESIGNATED EAST CENTRAL STATE COLLEGE SINCE THIS INSTITUTION IS NOT A LAND GRANT COLLEGE ESTABLISHED UNDER THE PROVISIONS OF THE ACT OF CONGRESS APPROVED JULY 2, 1962. THE DESIGNATION OF A COLLEGE OR UNIVERSITY AS A BENEFICIARY UNDER TITLE I OF P.L. 88-379, WHETHER DONE BY THE LEGISLATURE OR THE GOVERNOR, IS A PURELY ADMINISTRATIVE ACT. THE LEGISLATURE ATTEMPTED TO MAKE THIS DESIGNATION IS S.J.R. NO. 33, TWENTY NINTH OKLAHOMA LEGISLATURE BUT SAID ACT WAS INEFFECTIVE BECAUSE TWO UNIVERSITIES, OKLAHOMA STATE UNIVERSITY AND OKLAHOMA UNIVERSITY, WERE DESIGNATED WHEREAS ONLY ONE COLLEGE OR UNIVERSITY COULD BE RECIPIENT OF FUNDS UNDER THE ACT OF CONGRESS. THE GOVERNOR THEN DESIGNATED THE LAND GRANT COLLEGE, OKLAHOMA STATE UNIVERSITY, THE ONLY ONE OF THE TWO UNIVERSITIES NAMED BY THE LEGISLATURE THAT HE COULD HAVE DESIGNATED UNDER THE PROVISIONS OF THE ACT. UNDER THE GOVERNOR'S DESIGNATION OF THE OKLAHOMA WATER RESOURCES RESEARCH INSTITUTE HAS BEEN ASSIGNED TO THE INSTITUTE AND MUCH EFFORT HAS BEEN EXPENDED PROPOSING PROJECTS TO THE SECRETARY OF THE INTERIOR. THOUGH NO FUNDS HAVE BEEN RECEIVED, SOME OF THESE PROJECTS PROPOSED BY THE INSTITUTE ARE NOT RECEIVING CONSIDERATION IN WASHINGTON. A SECOND DESIGNATION OF A COLLEGE OR UNIVERSITY BY THE LEGISLATURE COULD BE MADE THAT THIS TIME BUT WOULD PROBABLY ONLY RESULT IN CONFUSION AND MIGHT CAUSE THE STATE OF OKLAHOMA TO LOSE ANY CHANCE TO RECEIVE ANY FUNDS UNDER TITLE I OF P.L. 88-379. ENGROSSED H.J.R. NO. 533, WHICH PROPOSES TO NOW MAKE A SECOND DESIGNATION OF EAST CENTRAL STATE COLLEGE COULD BE PROPERLY AMENDED TO PERMIT SUCH COLLEGE TO PARTICIPATE IN FUNDS WHICH MIGHT BECOME AVAILABLE UNDER THE PROVISIONS OF TITLE II OF P.L. 88-379. CITE: 70 O.S. 1963 Supp., 1226 [70-1226] (W. J. MONROE)